—Per Curiam.
*1020Petitioner, the Committee on Professional Standards, moves to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) on account of his February 27, 1996, plea of guilty in Broome County Court to one count of grand larceny in the third degree, a class D felony (Penal Law § 155.35). Pursuant to Judiciary Law § 90 (4) (a), respondent ceased to be an attorney and counselor-at-law upon his conviction.
Petitioner’s motion is granted. Respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Spain, JJ., concur. Ordered that petitioner’s motion be and hereby is granted; and it is further ordered that respondent, Richard F. Place, who was admitted to practice by this Court on March 11, 1968, be and hereby is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately; and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give any opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall continue to comply with the provisions of section 806.9 of the rules of this Court (22 NYCRR 806.9) regulating the conduct of disbarred, suspended or resigned attorneys.